Citation Nr: 1226751	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  02-09 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder, to include a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and a November 2011 rating decision of the Department of Veterans Affairs Appeals Management Center (AMC) in Washington, DC.  

In July 2007, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

This matter must be remanded for two reasons.  First, with regard to the claim of entitlement to service connection for hepatitis C, there has not been substantial compliance with the Board's January 2010 Remand.  See Stegall v.West, 11 Vet. App. 268, 271 (1998).  Therefore a remand is necessary to ensure compliance.  Second, because there is no indication that the RO or the AMC has issued a statement of the case (SOC) in response to the Veteran's initiation of an appeal of the initial evaluation assigned for PTSD with major depressive disorder, or that the disagreement has been resolved, a remand is necessary so that the Veteran and his representative can be provided with an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board will now provide a more detailed explanation.  
Hepatitis C claim

In its January 2010 Remand, the Board directed that VA must provide the Veteran with a medical examination and obtain an expert opinion as to whether he has hepatitis C that was incurred in or manifested during his military service.  The Board further directed that if that question was answered in the negative, then the examiner must provide an opinion as to the likely etiological onset of the Veteran's hepatitis C.  The Board directed the examiner to consider the fact that the Veteran's claim of personal assault during service has not been confirmed by the evidence of record.

In December 2010, the Veteran underwent a VA examination.  The examiner indicated review of the claims file.  She listed a history of cocaine and marijuana abuse beginning in the 1970s when the Veteran enlisted in the Navy and stated that he had no cocaine or marijuana use for the five years preceding the examination.  The examiner also indicated that there was no history of blood transfusion or trauma.  She stated that the Veteran had not received medication associated with liver toxicity, had not received hemodialysis, had not shared toothbrushes, denied intravenous drug use, and denied body piercings, but had engaged in high risk sexual practices during and after service, had intranasal cocaine use during and after service, and had blood exposure during service.  

The examiner concluded that the most likely cause of the Veteran's hepatitis C was a tattoo prior to service, plasma donation prior to service, or alcohol and drug abuse.  She provided the following medical opinion:

Hepatitis C is less likely as not incurred in or manifested during military service.  Active military service:  07/07/1972 - 06/14/1974.  Well documented diagnosis of Hep C.  Documented high risk behavior reported by the Veteran before, during, and after military service.  Specifically, tattoo prior to military service, reported plasma donation prior to service and alcohol and drug abuse all the highest risk factor for HCV.  

After providing reference to excerpts from the claims file, the examiner stated as follows:  

Review of the claims file documents multiple different statements by the Veteran as a cause of his hep C sexual trauma in service, removal of tattoo from left forearm in service, vaccinations in service, unprotected sex, using another person's razor.  Veteran also reported multiple risk factors prior to service, per the Veteran's report he was sexually molested multiple times, participated in esculating (sic) drug use, had tattoo prior to service, unprotected sex.  Per the Veteran he continued participating in high risk behavior after his military service.  The Veteran denied alcohol use before, during or after military service at today's exam.  

The rationale that the examiner provided for her conclusion is problematic.  It is vague, leaves questions which must be addressed in adjudicating the claim unanswered, and focuses heavily on preservice risk factors as the basis for her conclusion.  The Board finds these discrepancies to render the opinion inadequate.  

As to the preservice risk factors (tattoo, sexual abuse as a child, plasma donation) the examiner referred to, there is no clear and unmistakable evidence that these caused the Veteran's current hepatitis C, nor can the evidentiary standard set by statute for a disorder which pre-exists service be met in this case.  Governing statutes and regulations provide that a Veteran is presumed sound when examined, accepted, and enrolled in service, except as to as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, unless clear and unmistakable evidence demonstrates both that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Only those conditions noted on reports of medical examination will be considered as having been noted upon entrance into service.  38 C.F.R. § 3.304(b) (2011).  In the instant case there is no report of medical examination from the time of examination, acceptance, and enrollment into service.  Thus, it cannot be said that there is a noting of hepatitis at entrance into service.  Moreover, there is a November 1972 report of medical examination for the purposes of replacement health record.  This report does not list hepatitis or any liver disease.  Under these facts, there is no noting of liver disease or hepatitis at the time of examination, acceptance, and enrollment into service.  Given the nature of this case, the evidentiary standard of clear and unmistakable evidence cannot be met as to preexistence of hepatitis C prior to the Veteran's 1972 entrance into service.  See Laposky v. Brown, 4 Vet. App. 331, 334 (1993); see also Vanerson v. West, 12 Vet. App. 254, 258, 261 (1999).  Hence, the Board concludes that any risk factor which would have resulted in onset of hepatitis prior to the Veteran's entrance into service must be ignored.  

The examiner referred to alcohol and drug use as the primary risk factors.  However, the examiner provided no discussion as to how alcohol use causes hepatitis C, nor does the opinion identify the drugs the Veteran used that constituted the risk factors for hepatitis C, or why the use of such drugs are risk factors.  This is problematic given that a VBA Fast Letter describes hepatitis C as a virus that is spread primarily by contact with blood and blood products.  See VBA Fast Letter 04-13 (June 29, 2004).  On remand, the examiner must explain why any given risk factor is indeed a risk factor, to include the mechanism of transmission of the disease.  

The examiner should be advised that the Veteran's history of diagnosis of hepatitis, type unspecified, for which no records have been located, prior to the more recent diagnosis of hepatitis C, may be considered credible unless there is medical evidence which contradicts this assertion.  The Veteran has variously stated that he was treated for hepatitis when his eye turned yellow in either 1975 or in the early 1980s.  

The Board notes that no form of hepatitis has been identified by statute or regulation as a chronic disease which may be presumed service-connected, so an episode of hepatitis with an onset in 1975, or in the 1980s, following the Veteran's June 1974 discharge, is not presumed service-connected based on the date of occurrence.  Service connection for hepatitis of any type, to include hepatitis C, may be granted if there is medical evidence that a disorder is linked to service, or some incident thereof, and there is current disability.

It is noted that during the October 2001 hearing before an RO Hearing Officer the Veteran testified that he had unprotected sex both during and following service.  Service treatment records document that he was treated in August 1972 for pediculosis pubis.  Also noted is that VA Treatment notes from May 10, 2006 (Vol. II, claims file) document that the Veteran reported a "long" history of drug abuse, beginning in 1969 using marijuana in high school.  The Veteran reported that, while in the Navy, "his drugging increased, plus hash, acid and sometimes speed."  The Veteran further reported that his drinking "never was a problem" but that drug use increased after his discharge from the Navy.  The Veteran reported that he began cocaine use, described as snorting cocaine, after service discharge, and he reported that he began using crack cocaine in 1987 and had been fighting this addiction since then.  

The Veteran has indicated that he believes that he contracted hepatitis C from removal of a tattoo during military service, from using another person's razor while in the brig, and from vaccinations with an air gun - alleging that the needles were not changed when different service members were vaccinated.  

Given that the examination provided in response to the January 2010 Remand is not adequate, another remand is necessary so that VA can provide the Veteran with an adequate examination and obtain an adequate medical opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1994) (explaining that a remand confers on the Veteran the right to compliance with the remand orders and that the Board errs when it fails to ensure substantial compliance with the terms of such a remand); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (holding that once VA provides an examination in developing a claim, it must provide an adequate one or notify the claimant as to why one will not or cannot be provided).  On remand, VA must afford the Veteran an adequate examination and obtain an adequate medical opinion.  

Initial Evaluation for PTSD

In a November 2011 rating decision, the AMC granted service connection for PTSD with major depressive disorder and assigned an initial evaluation of 30 percent.  In January 2012, the AMC received a notice of disagreement with that decision as to the evaluation assigned.  This initiated an appeal of the evaluation assigned.  38 U.S.C.A. § 7105(a) (West 2002).  As there is no indication in the claims file that the disagreement has been resolved, VA must prepare an SOC and submit the SOC to the Veteran and his representative.  38 U.S.C.A. § 7105(d) (West 2002).  There is no indication in the claims file that an SOC has been submitted to the Veteran and his representative.  Hence, a remand is necessary.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (when a claimant files a notice of disagreement, if there is a question as to whether an SOC has been issued, the Board must remand the matter to the agency of original jurisdiction).  

TDIU

Additionally, the Board notes that in February 2012 the Veteran submitted a VA Form 21-8940, requesting and award of TDIU.  He listed on that form that his service-connected PTSD / major depressive disorder was the reason he was unemployable.  In Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009), analogous facts were present, which the U.S. Court of Appeals for Veterans Claims addressed as follows:  

Mr. Rice submitted evidence of unemployability at the same time he appealed the initial disability rating assigned for PTSD.  Because Mr. Rice was challenging the initial disability rating assigned for the disability upon which he based his assertion of unemployability (i.e., he claimed he was unemployable because of his service-connected PTSD), in this case, the determination of whether he is entitled to TDIU, including the effective date of that award, is part and parcel of the determination of the initial rating for that disability.  

Therefore, whether TDIU is warranted is not a new claim but rather is part of the determination of the initial disability rating for PTSD with major depressive disorder in this case.  The SOC must include citation to the relevant laws and regulations, to include 38 C.F.R. § 4.16, and a discussion as to how such laws and regulations affect VA's decision.  See 38 U.S.C.A. § 7105(d)(1) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology and onset of his hepatitis C.  The examination must be conducted by, and the opinion provided by, a medical professional other than the medical professional who examined him in December 2010.  The claims file must be provided to the examiner and the examiner must review the claims file in conjunction with the examination, and must annotate his or her report as to whether the claims file was reviewed.  This review must include a review of this Remand, including the text of this Remand describing the background of this case. 

The examiner should be advised of the following:
* A Veteran is entitled to service connection if a current disability was first manifested during, was incurred during, was aggravated during, or results from the Veteran's service or from an incident of that service, even if not diagnosed during service.  
* When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  If the examiner finds clear and unmistakable evidence that the Veteran's current hepatitis C was incurred prior to or had an onset prior to the Veteran's entrance into active service in July 1972, the Veteran is entitled to service connection unless there is clear and unmistakable evidence that the pre-existing disorder was not aggravated in service.  
* The examiner should consider the fact that the Veteran's claim of personal assault during service has not been confirmed by evidence of record.  
* Although no clinical records to identify the type of hepatitis treated have been located, the Veteran's report that he was treated for some type of hepatitis in 1975 or the early 1980s may be considered credible unless there is medical evidence which contradicts that report.

The examiner must address the following:

(a) Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently has a disability due to hepatitis, to include hepatitis C, that was incurred in, or first manifested during, or results from his military service.  The examiner must provide a rationale for his or her opinion.  The examiner should address the Veteran's contentions as to in-service incurrence of current hepatitis, including the assertions that his current hepatitis C is due to removal of a tattoo during service by rubbing it off with salt and water, or from using another person's razor while in the brig, or from vaccinations with an air gun.

If an opinion cannot be provided without resort to mere speculation, the examiner must so state and must provide a rationale for such conclusion.  

(b)  If it is less than 50 percent likely that the Veteran's current hepatitis C is related to his military service, provide an opinion as to the likely onset and etiology of the Veteran's hepatitis C.  

The examiner must provide a complete rationale for any conclusion reached.  Such rationale must include an explanation as to the mode of transmission of the hepatitis C virus for each risk factor that the examiner identifies as causing the Veteran to contract Hepatitis C.  A mere statement listing the most likely risk factors is not adequate.  If an opinion cannot be provided without resort to mere speculation, the examiner should indicate this in the examination report and must provide a rationale for such conclusion.

(c)  The RO/AMC must review the examination report in light of not only the directives of this Remand but also the explanation in the body of this Remand.  If the examination report is not adequate, then return the report to the examiner or schedule the Veteran for another examination.  

(2).  Then, readjudicate the issue of entitlement to service connection for hepatitis C.  If service connection is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate opportunity to respond thereto.  

(3).  Unless the Veteran's disagreement with the evaluation assigned for PTSD with major depressive disorder has been resolved, furnish the Veteran and his representative with an appropriate SOC.  Such SOC must include citation to pertinent laws and regulations, including 38 C.F.R. § 4.16, and a discussion of how such laws and regulations, including 38 C.F.R. § 4.16, affect VA's decision.  Return that issue to the Board only if the Veteran timely perfects his appeal.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


